Citation Nr: 0940807	
Decision Date: 10/27/09    Archive Date: 11/04/09

DOCKET NO.  06-24 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for hallux abducto 
valgus, right foot.  

2.  Entitlement to service connection for hallux abducto 
valgus, left foot.  

3.  Entitlement to service connection for headaches, to 
include as secondary to service-connected lumbar scoliosis 
and chronic lumbar strain.  

4.  Entitlement to an initial, compensable rating for 
bronchitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

M. Zawadzki, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 2003 to 
February 2005, with subsequent Reserve service.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from January 2006 and July 2007 rating 
decisions issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Phoenix, Arizona.  In the January 
2006 rating decision, the RO, in pertinent part, denied 
service connection for hallux abducto valgus of the right and 
left feet and granted service connection and assigned an 
initial noncompensable (0 percent) rating for bronchitis.  
Each grant of service connection was effective February 26, 
2005.  In the July 2007 rating decision the RO, in pertinent 
part, denied service connection for cervicogenic headaches 
(claimed as tension headaches) and migraine headaches, on a 
direct basis and as secondary to service-connected lumbar 
scoliosis and chronic lumbar strain.  

While, in the July 2007 rating decision, the RO characterized 
the Veteran's claim for service connection for headaches as 
two separate claims, in January, February, and March 2009 
supplemental statements of the case, these matters were 
characterized as a claim for service connection for headaches 
secondary to service-connected lumbar scoliosis and chronic 
lumbar strain.  Consistent with what the RO has done, and the 
evidence of record, the Board has thus characterized this 
issue as reflected on the title page.  

During the pendency of the appeal, the Veteran's claims file 
was transferred to the jurisdiction of the Pittsburgh, 
Pennsylvania RO, which has certified the case for appellate 
review.  

The issue of entitlement to an initial compensable rating for 
bronchitis is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim herein decided has been accomplished.

2.  Competent medical evidence indicates that preexisting 
hallux abducto valgus of the right and left feet is 
congenital in nature, and was not aggravated, to include 
through superimposed disease or injury, in service.

3.  Competent and persuasive medical evidence reflects that 
the Veteran's headaches are not proximately due to or 
aggravated by her service-connected low back disability.  


CONCLUSIONS OF LAW

1.  Hallux abducto valgus of the right foot was not incurred 
in or aggravated by active military service.  38 U.S.C.A. §§ 
1110, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 3.303 
(2009).

2.  Hallux abducto valgus of the left foot was not incurred 
in or aggravated by active military service.  38 U.S.C.A. §§ 
1110, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 3.303 
(2009).

3.  Headaches were not incurred in or aggravated by active 
service and are not proximately due to or the result of 
service-connected lumbar scoliosis and chronic lumbar strain.  
38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.303, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The provisions of the VCAA, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a), and as interpreted by the United 
States Court of Appeals for Veterans Claims (Court) have been 
fulfilled.  In this case, the Veteran filed her claim for 
service connection for a bilateral foot disability in March 
2005.  Thereafter, she was notified of the general provisions 
of the VCAA by the RO in correspondence dated in March 2005.  
She filed her claim for service connection for headaches as 
secondary to her neck and back in April 2007.  Thereafter, an 
April 2007 letter advised her of the general provisions of 
the VCAA.  These letters notified the Veteran of VA's 
responsibilities in obtaining information to assist the 
Veteran in completing her claims, identified the Veteran's 
duties in obtaining information and evidence to substantiate 
her claims, and provided other pertinent information 
regarding the VCAA.  Thereafter, the claims were reviewed and 
statements of the case regarding the claims for service 
connection for hallux abducto valgus of the right and left 
feet, and the claim for service connection for headaches were 
issued in May 2006 and November 2007, respectively.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 
Vet. App. 103, 110 (2005), reversed on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield 
II), 20 Vet. App. 537 (2006); Kent v. Nicholson, 20 Vet. App. 
1 (2006), Mayfield v. Nicholson (Mayfield III), 499 F.3d 1317 
(Fed. Cir. 2007).

During the pendency of this appeal, the Court, in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), found that the VCAA 
notice requirements applied to all elements of a claim.  
Notice as to this matter was provided in March and April 2006 
and August 2007.

The Veteran has been made aware of the information and 
evidence necessary to substantiate her claims and has been 
provided opportunities to submit such evidence.  A review of 
the claims file shows that VA has conducted reasonable 
efforts to assist her in obtaining evidence necessary to 
substantiate her claims during the course of this appeal.  
Her service treatment records and post-service treatment 
records have been obtained and associated with his claims 
file.  The Veteran has also been provided with VA feet and 
neurological examinations to assess the current nature and 
etiology of her claimed disabilities.  

The Board acknowledges that, in his September 2009 Informal 
Hearing Presentation (IHP), the Veteran's representative 
argued that the VA foot examination was inadequate in that 
the examiner failed to explain whether the Veteran's military 
service aggravated her bunion condition which was noted to be 
asymptomatic prior to entry into service.  However, as will 
be discussed below, the VA examiner reviewed the claims file, 
considered the Veteran's history, including her report that 
bunions started to bother her during service, and opined that 
her hallux valgus was not worsened in service.  Thus, the 
Board finds that this examination report is adequate to 
decide these issues.  

Furthermore, the Veteran has not identified any additional, 
relevant evidence that has not been requested or obtained.  
The Veteran has been notified of the evidence and information 
necessary to substantiate her claims, and she has been 
notified of VA's efforts to assist her.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating her claims.

Hallux Abducto Valgus

Law and Regulations - 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be established for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d).  

Every person employed in the active military, naval, or air 
service shall be taken to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  See 38 U.S.C.A. §§ 1111, 1137.  
In July 2003, the VA General Counsel issued a precedent 
opinion holding that to rebut the presumption of soundness in 
38 U.S.C.A. § 1111, VA must show by clear and unmistakable 
evidence both that the disease or injury existed prior to 
service and that the disease or injury was not aggravated by 
service.  See VAOPGCPREC 3-2003 (July 16, 2003).  The 
claimant is not required to show that the disease or injury 
increased in severity during service before VA's duty under 
the second prong of this rebuttal standard attaches.  Id.  
See also Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).

Generally, a pre-existing injury or disease will be 
considered to have been aggravated by active service where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability was due to the natural progress of the disease.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a). The underlying 
disorder, as opposed to the symptoms, must be shown to have 
worsened in order to find aggravation.  See Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991).

Congenital or developmental abnormalities are not considered 
"diseases or injuries within the meaning of applicable 
legislation" and, hence, do not constitute disabilities for 
VA compensation purposes.  See 38 C.F.R. § 3.303(c).  
However, service connection may be granted for disability due 
to aggravation of a constitutional or developmental 
abnormality by superimposed disease or injury (see VAOPGCPREC 
82-90, 55 Fed. Reg. 45,711 (1990); Carpenter v. Brown, 8 Vet. 
App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514-
15 (1993)).

Considering the pertinent evidence of record in light of the 
above-noted legal authority, the Board finds that service 
connection for hallux abducto valgus of the right and left 
feet is not warranted.  

Factual Background and Analysis

Service treatment records reflect findings of and treatment 
for bunions.  On enlistment examination in June 2002, hallux 
valgus/bunions, asymptomatic were noted.  In the accompanying 
Report of medical history, she denied any foot trouble, or 
any need for medical intervention or any use of orthotics.  
In May 2004, she presented with complaints of bunions on her 
feet.  She denied pain, but described discomfort, although, 
not at the time of treatment.  The assessment was bunions.  
In June 2004, the Veteran presented with complaints of 
painful bunions for her "whole life."  She described pain 
in some shoes, although stated that she could tolerate 
standard duty boots/shoes.  She added that her feet were 
painful when running, although she passed her recent fitness 
testing.  The physician noted that the Veteran had not been 
on any profile restrictions regarding her feet, and had no 
prior medical treatment for her feet.  The assessment was 
bunion, hallux abducto valgus, bilateral, moderately 
symptomatic, condition existing prior to service.  The 
Veteran was released without limitations.  On separation 
examination in February 2005, the Veteran had a first 
metatarsal joint valgus deformity, bilaterally.  

Records of post-service treatment dated from 2005 to 2007 
reflect complaints regarding and findings of bunions.  An 
April 2005 X-ray of the feet revealed moderate bilateral 
hallux valgus.  During treatment in May 2005, the Veteran 
stated that her bunion pain had been present for quite some 
time, but was worsening recently, and was increased with 
weightbearing or wearing shoes.  The impression following 
examination was bunion deformity, first MPJ, bilateral.  
During treatment in March 2006, the Veteran reported that she 
had bunions upon entering service and they became symptomatic 
while on active duty.  

The Veteran was afforded a VA examination to evaluate her 
feet in November 2005.  She reported that she had bunions all 
her life, but they started to bother her in the Air Force.  
She indicated that her condition was stable since onset, and 
reported that she occasionally used custom orthotics.  
Following the physical examination, the diagnosis was hallux 
abducto valgus, bilateral (bunion deformity).  The examiner 
opined that this was a congenital or developmental condition, 
which was not worsened in service.  He added that no 
condition was superimposed on the congenital/developmental 
condition.  

The Veteran acknowledges that she had bunions prior to entry 
into service; however, she asserts that her bunions were 
aggravated during service.  Specifically, in correspondence 
received in December 2007, the Veteran argued that her 
bunions were aggravated beyond normal progression during 
military service due to constant use of conforming shoes or 
combat boots which had to be worn with her uniform.  She 
added that physical training caused her so much pain that she 
made an appointment in the podiatry clinic in June 2004.  She 
reported that, up until that time, she had tolerated the pain 
to suffice her enlistment.   

As an initial matter, the Board notes that the presumption of 
soundness does not apply in this case, as hallux valgus was 
noted on entrance examination in June 2002.  

Additionally, the Board finds that the record does not 
reflect that hallux abducto valgus of the right and left feet 
was permanently aggravated as a result of service.  In 
reaching this conclusion, the Board notes that there is no 
factual basis in the record, or competent medical evidence, 
which shows in-service aggravation of bilateral bunions.  In 
this regard, the Board concedes that the Veteran has asserted 
that her bunions became symptomatic during service.  Indeed, 
hallux valgus was specifically described as asymptomatic on 
enlistment, and was described as mildly symptomatic in June 
2004.  Nevertheless, the fact that the Veteran exhibited 
symptoms in service, in and of itself, is not sufficient to 
show that the underlying condition, as opposed to the 
symptoms, worsened.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a); Hunt, 1 Vet. App. at 296; Falzone v. Brown, 8 Vet. 
App. 398, 402 (1995).

Significantly, the November 2005 VA examiner, who reviewed 
the claims file, examined the Veteran, and considered her 
assertion that her bunions started to bother her during 
service, clearly opined that hallux valgus of the right and 
left feet was not worsened by service.  The Board finds this 
opinion dispositive of the question of whether the Veteran's 
hallux abducto valgus of the right and left feet was 
aggravated in service, as the examiner's findings were based 
on a review of the claims file, a thorough physical 
examination, and consideration of the Veteran's assertions.  
See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (it is the 
responsibility of the Board to assess the credibility and 
weight to be given the evidence) (citing Wood v. Derwinski, 1 
Vet. App. 190, 192-93 (1992)).  See also Guerrieri v. Brown, 
4 Vet. App. 467, 470- 71 (1993) (the probative value of 
medical evidence is based on the physician's knowledge and 
skill in analyzing the data, and the medical conclusion he 
reaches; as is true of any evidence, the credibility and 
weight to be attached to medical opinions are within the 
province of the Board).

Further, without evidence of a superimposed disease or injury 
during military service that resulted in increased 
disability, service connection is not warranted for a 
congenital defect.  See VAOPGCPREC 82-90.  Service treatment 
records are negative for any foot injury or trauma, and there 
is no evidence of superimposed disease in service.  The 
November 2005 VA examiner clearly opined that the Veteran's 
hallux abducto valgus was a congenital condition (the Veteran 
described this condition as being present her entire life).  
The examiner also opined that no condition was superimposed 
on hallux valgus of the right or left foot.   

Thus, the only competent, probative (persuasive) opinion on 
the question of whether hallux abducto valgus of the right 
and left feet was aggravated during service, to include 
through superimposed disease or injury, weighs against the 
claims for service connection.  The Veteran has not presented 
or identified any existing, contrary medical opinion that, in 
fact, supports the claims for service connection.  Therefore, 
based on the foregoing, the Veteran is not entitled to 
service connection for her pre-existing right and left foot 
disabilities.  

Headaches

Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303.  As a general matter, service connection 
for a disability on the basis of the merits of such claim is 
focused upon (1) the existence of a current disability; (2) 
the existence of the disease or injury in service, and; (3) a 
relationship or nexus between the current disability and any 
injury or disease during service.  See Cuevas v. Principi, 3 
Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992). 

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  See 38 C.F.R. § 3.310(a) (effective before and 
after October 10, 2006).  The Court has held that when 
aggravation of a nonservice-connected condition is 
proximately due to or the result of a service-connected 
condition the veteran shall be compensated for the degree of 
disability over and above the degree of disability existing 
prior to the aggravation.  See Allen v. Brown, 7 Vet. App. 
439 (1995).

Effective October 10, 2006, VA regulations were amended to 
include that any increase in severity of a nonservice-
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due 
to the natural progress of the nonservice-connected disease, 
will be service connected.  It was noted, however, that VA 
will not concede a nonservice-connected disease or injury was 
aggravated by a service-connected disease or injury unless 
the baseline level of severity of the nonservice-connected 
disease or injury is established by medical evidence created 
before the onset of aggravation or by the earliest medical 
evidence created at any time between the onset of aggravation 
and the receipt of medical evidence establishing the current 
level of severity of the nonservice-connected disease or 
injury.  See 38 C.F.R. § 3.310(b) (2009).  

Factual Background and Analysis

Considering the pertinent evidence of record in light of the 
above-noted legal authority, the Board finds that service 
connection for headaches, to include as secondary to service-
connected lumbar scoliosis and chronic lumbar strain, is not 
warranted.  

Service treatment records reflect that the Veteran denied 
frequent or severe headaches in her report of medical history 
at entrance into service.  Examination of the head and 
neurologic examination were normal on entrance examination in 
June 2002.  The Veteran complained of headaches as well as 
pain in her lower and middle back on physical therapy 
screening in March 2004.  

Records of post-service treatment dated from 2005 to 2007 
reflect complaints regarding and treatment for headaches.  In 
April 2005, the Veteran presented with complaints of bunion 
and back pain.  The physician's assistant noted that the 
Veteran's back had a lot of tension, which caused headaches.  

In a December 2006 letter, the Veteran's physical therapist 
reported that she had been treating the Veteran for cervical, 
thoracic, and lumbar pain for two months.  The physical 
therapist noted that the Veteran continued to experience 
almost daily headaches which were tension and migraine in 
nature.  In a January 2007 letter, R.W., M.D., reported that 
the Veteran was currently being treated for tension 
headaches, most likely resulting from her chronic neck 
pain/strain, adding that these two diagnoses are often 
related.  

The Veteran was afforded a VA examination to evaluate her 
claimed headaches in June 2007.  She reported that she began 
having back problems around 2003 or 2004, and that she began 
to have headaches around 2005 or 2006.  She stated that her 
headaches were invariably preceded by muscle spasms in her 
neck and shoulders.  She described a temporal relation with 
her back pain, indicating that, when her back, particularly 
her neck and shoulders, started tensing up, she had increased 
frequency of headaches.  With physical therapy and stretching 
exercises directed at her back and neck, headache frequency 
had decreased from 5 days a week to 3 days a week.  The 
impression following examination was cervicogenic headaches.  
The examiner opined that these headaches were clearly 
temporally related to neck pain/cervical paraspinous muscle 
contraction.  The examiner commented that the headaches were 
improved with physical therapy and stretching exercises 
directed at the neck and, as such, were most likely 
cervicogenic headaches.  In order to further evaluate the 
Veteran's condition, the examiner ordered neck, thorax, and 
lumbar spine X-rays.  

In an addendum, the examiner commented that lumbar and 
thoracic X-rays revealed levoscoliosis and cervical X-rays 
revealed a straightening of the lordotic curvature.  The 
final diagnosis was cervicogenic headaches.  The examiner 
commented that, unfortunately, she could not find clear 
evidence of neck injury and degenerative joint disease in the 
Veteran's service treatment records, and the headaches were 
not related to her documented musculoskeletal and mild back 
pain.  

In an August 2007 note, K.V., D.O., indicated that he was 
treating the Veteran for muscle contraction headaches and 
occipital neuralgia resulting from muscle spasm in her neck 
and back.  

In her January 2008 substantive appeal, the Veteran reported 
that her back pain would always precede or coincide with her 
headaches.  

In this case, the Board finds that the most persuasive 
medical evidence that specifically addresses the question of 
whether the Veteran's claimed headaches are proximately due 
to or aggravated by her service-connected low back disability 
weighs against the claim.  See Hayes, 5 Vet. App. at 69-70.  
See also Guerrieri, 4 Vet. App. at 470-471.

In her June 2007 VA examination report, the VA examiner 
indicated that she had reviewed the Veteran's claims file and 
specifically opined that the Veteran's headaches are not 
related to her musculoskeletal back pain.  Rather, she 
attributed the Veteran's headaches to neck pain/cervical 
paraspinous muscle contractions.  The VA examiner provided a 
rationale for this conclusion, specifically, noting that the 
Veteran's headaches improved with physical therapy and 
stretching exercises directed at the neck.  The conclusion of 
the VA examiner, that the Veteran's headaches were related to 
her nonservice-connected neck disability, is bolstered by the 
January 2007 letter from Dr. W., who opined that the 
Veteran's headaches were most likely resulting from her 
chronic neck pain/strain.   

The Board recognizes that, in his August 2007 note, Dr. V. 
opined that the Veteran's headaches are the result of muscle 
spasms in her neck and back.  Nevertheless, an April 2007 
record of treatment with Dr. V. reflects that the Veteran 
complained of headaches, neck, and upper back pain, 
specifically in the cervical and thoracic spine.  This 
treatment record suggests that Dr. V.'s August 2007 reference 
to muscle spasm in the back refers to the thoracic, as 
opposed to the lumbar, spine.  Moreover, Dr. V. provided no 
rationale to support his August 2007 opinion.  The Board 
notes that, in assessing evidence such as medical opinions, 
the failure of the physician to provide a basis for his 
opinion goes to the weight or credibility of the evidence in 
the adjudication of the merits.  Hernandez-Toyens v. West, 11 
Vet. App. 379, 382 (1998).  Hence, Dr.V.'s opinion is of 
little, if any, probative value.  

Thus, the competent, probative (persuasive) evidence on the 
question of whether headaches are proximately due to or 
aggravated by the Veteran's service-connected low back 
disability weighs against the claim for service connection.  

The Board has also considered whether the Veteran is entitled 
to service connection on a direct basis; however, while 
service treatment records reflect that the Veteran complained 
of headaches during service, specifically, in March 2004, 
there is simply no medical opinion of record relating current 
headaches to service.  Rather, as stated above, the medical 
evidence indicates that the Veteran's headaches are related 
to her non-service connected neck condition.  Therefore, 
service connection for headaches on a direct basis must be 
denied.  

Based on the foregoing, the Veteran is not entitled to 
service connection for headaches, to include as secondary to 
service-connected lumbar scoliosis and chronic lumbar strain.  

3.  All Disabilities

In addition to the medical evidence, the Board also has 
considered the written statements of the Veteran and her 
representative.  However, to the extent that any such lay 
statements are being offered to answer the questions of 
whether the Veteran's hallux abducto valgus of the right and 
left feet was aggravated in service, or whether her current 
headaches are related to her service-connected low back 
disability, such evidence must fail.  Such matters are within 
the province of trained medical professionals.  Jones v. 
Brown, 7 Vet. App. 134, 137-38 (1994).  As the Veteran and 
her representative are laypersons without the appropriate 
medical training or expertise, they are not competent to 
render probative (i.e., persuasive) opinions on these medical 
matters.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  Consequently, the lay 
assertions as to the nature or etiology of the Veteran's 
claimed disabilities have no probative value.

For all the foregoing reasons, the claims for service 
connection for hallux abducto valgus of the right and left 
feet and for headaches must be denied.  In arriving at the 
decision to deny the claims, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claims, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).


ORDER

Entitlement to service connection for hallux abducto valgus, 
right foot, is denied.  

Entitlement to service connection for hallux abducto valgus, 
left foot, is denied.  

Entitlement to service connection for headaches, to include 
as secondary to service-connected lumbar scoliosis and 
chronic lumbar strain, is denied.  


REMAND

The Board's review of the claims file reveals that further RO 
action on the claim remaining on appeal is warranted.  

The Board notes that the Veteran last underwent VA evaluation 
of her service-connected bronchitis in October 2005.  She 
described a history of persistent bronchitis after a 
diagnosis of acute bronchitis in December 2003.  She reported 
that her symptoms improved after treatment with antibiotics, 
but that she continued to experience a persistent cough with 
sputum production on a daily basis.  She denied any chronic 
treatment with antibiotics, oxygen, or other medication, 
although she had been given a prescription for Sudafed which 
she elected not to take because she was pregnant.  The 
assessment following examination was chronic bronchitis.  The 
examiner commented that pulmonary function tests (PFTs) were 
normal.  

In correspondence received in March 2006, the Veteran 
reported that she had again been diagnosed with bronchitis, 
and had been prescribed Proventil, Albuterol, and 
Amoxicillin.  The fact that the Veteran was prescribed 
medications, including an inhaler, for her bronchitis 
suggests a worsening of this disability since the October 
2005 VA examination.    

To ensure that the record reflects the current severity of 
the Veteran's service-connected bronchitis, the Board finds 
that a more contemporaneous examination, responsive to the 
pertinent rating criteria, is needed to properly evaluate 
this disability.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
See also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA 
has a duty to provide the veteran with a thorough and 
contemporaneous medical examination) and Caffrey v. Brown, 6 
Vet. App. 377, 381 (1994) (an examination too remote for 
rating purposes cannot be considered contemporaneous).  

Accordingly, the RO should arrange for the Veteran to undergo 
VA examination at a VA medical facility.  In addition, the 
Board notes that, in his September 2009 IHP, the Veteran's 
representative argued that, while the October 2005 VA 
examiner had recommended that PFTs be conducted, no such 
testing had been accomplished.  Review of the October 2005 VA 
examination report confirms that the examiner requested PFTs 
and, in an addendum, the examiner commented that PFTs were 
normal.  Despite the notation of normal PFTs, the actual 
results of PFT testing conducted in October 2005 have not 
been associated with the claims file.  As the claim is being 
remanded, the RO should attempt to obtain the report of PFT 
testing conducted in October 2005 and these results should be 
associated with the claims file.  

Further, to ensure that all due process requirements are met, 
and the record before the examiner is complete, the RO should 
also give the Veteran another opportunity to present 
information and/or evidence pertinent to the claim remaining 
on appeal.  The RO's notice letter to the Veteran should 
explain that she has a full one-year period for response.  
See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. 
§ 5103(b)(3) (West Supp. 2009) (amending the relevant statute 
to clarify that VA may make a decision on a claim before the 
expiration of the one-year notice period).  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the Veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties 
imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A; 38 
C.F.R. § 3.159.  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim remaining on 
appeal.  The RO's adjudication of the claim should include 
consideration of whether "staged rating" (assignment of 
different ratings for distinct periods of time, based on the 
facts found), pursuant to Fenderson v. West, 12 Vet. App. 
119, 126 (1999), is warranted.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran and 
obtain the names and addresses, and 
approximate dates of treatment of all 
medical care providers, VA and non-VA who 
treated the veteran for bronchitis since 
October 2005.  After the veteran has 
signed the appropriate releases, those 
records should be obtained and associated 
with the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the AMC/RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the veteran the 
opportunity to obtain and submit those 
records for VA review. 

2.  The RO should obtain and associate 
with the claims file the report of 
pulmonary function testing conducted in 
conjunction with the Veteran's October 
2005 VA examination.  

3.  After all available records and/or 
responses from each contacted entity are 
associated with the claims file, the RO 
should arrange for the Veteran to undergo 
VA respiratory examination at a VA 
medical facility.  All indicated tests 
and studies are to be performed, and a 
comprehensive history is to be obtained.  
Prior to the examination, the claims 
folder and a copy of this remand must be 
made available to the physician for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report of the 
physician.  The examiner should set forth 
all examination findings, along with a 
complete rationale for any conclusions 
reached, in a printed (typewritten) 
report. 

The examination must be conducted 
following the protocol in VA's Disability 
Examination Worksheet Respiratory 
(Obstructive, Restrictive and 
Interstitial) Examination.  The 
examination must respond to the 
instructions contained therein.  

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

5.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
Stegall v. West, 11 Vet. App. 268 (1998).   

6.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim 
remaining on appeal in light of all 
pertinent and legal authority.  The RO's 
adjudication of the claim should also 
include consideration of whether "staged 
rating" pursuant to Fenderson (cited to 
above), is warranted.  If the benefit 
sought on appeal remains denied, the RO 
must furnish to the Veteran and her 
representative an appropriate 
supplemental statement of the case that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


